Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in response to applicant arguments filled on 03/01/2021 for application 16/600692.
Claims 1-19 are currently pending and have been examined.
Claims 1, 10, and 19 have been amended. 

Detailed Action

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis (US 2016/0055758 A1) in view of Bernstein et al. (US 2014/0067421 A1) and in further in view of Creswell et al. (US 2013/0317840 A1).

In claim 1, a system for providing a segment based user interface configured to improve user motivation to comply with a care plan, the system comprising: 

Francis teaches:
a display having different segments that correspond to different categories of the care plan for the user (Fig. 5 and Fig. 9B); 
5one or more processors (Para. 7); and 

 for each of the display segments: 
determine a dimension for the 10display segment, based on a relative importance of a care plan category that corresponds to the display segment compared to other care plan categories (Francis in Fig. 9B teaches wherein different categories are displayed in different dimension). Francis does not explicitly teach however Bernstein teaches the dimension of the display indicating the relative importance of the care plan category (Para. 76 wherein “the menu item to be selected can be displayed in a "high emphasis" mode, e.g., where the item is displayed as if a magnifying lens is held on top of the selected item.  In some embodiments, additional emphasis of the menu item to be selected can be provided, e.g., by making the menu item change color, blink, or increase in size to a pre-determined maximum limit.” i.e. the size of the display can be changed based on importance of the “high emphasis” of the display), 
Francis further teaches:
determine a brightness for the display segment based on the user's compliance with the care plan for the care plan category that corresponds to the display segment (Para. 10, 12, and 14 wherein different colors/brightness level represent user’s compliance), and  
Both Francis and Bernstein do not explicitly teach however Creswell teaches:

It would have been obvious to one of ordinary skill in the art at the time of filling to combine the visual display of different categories of a person goals as taught in Francis with the visualizing the high emphasis data to be displayed as in Bernstein further  with the overlay of images in a display as taught in Creswell.  The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
As per claim 2, Francis teaches the system of claim 1. Francis does not explicitly teach however Creswell teaches, wherein determining the dimension comprises 20determining a size for the display segment, and wherein causing the display segment to be overlaid comprises causing the display segment to be overlaid over at least a portion of the user-selected image in accordance with the determined size (Para. 10, 12, 14, and 526). The motivation to combine references is the same as seen in claim 1.  


receive life goal information defined by the user (Para. 14 and 15); and  15 
determine the relative importance of the care plan category that corresponds to the display segment using a machine learning analysis or cluster analysis of the life goal information (Para. 15, 43, and 50) .  

As per claim 4, Francis teaches the 5As per claim 4, system of claim 3, wherein determining the relative importance of the care plan category that corresponds to the display segment comprises determining a mapping coefficient that indicates an amount and/or importance of user preference with respect to the life goal information mapped to the care plan categories (Para. 43 and 44 wherein scoring different categories is taught).  

10	As  	As per claim 5, Francis teaches the system of claim 1, wherein the non-transitory computer-readable storage medium further includes instructions for execution by the one or more processors, wherein the instructions cause the system to determine a color for the display segment based on the user's compliance with the care for the care plan category that corresponds to the display segment (Para. 44-45). Francis does not explicitly teach however Creswell teaches wherein the configuration of the overlay is further based on the determined 15color (Para. 69, 217, 526, and 532). The motivation to combine references is the same as seen in claim 1.  



As per claim 7, Francis teaches the system of claim 1, wherein the non-transitory computer-readable 25storage medium further contains instructions for execution by the one or more processors, wherein the instructions cause the system to: receive measurement data related to execution of the care plan by the user, wherein the measurement data are used for determining the user's compliance with the care plan for each category of the care plan (Para. 15, 26, and 27).  

As per claim 8, Francis teaches the system of claim 1, wherein the care plan categories include two or more categories of the group of categories comprising physiological, emotional, nutritional, social, spiritual, and/or occupational (Para. 26-27, and 33).  

As per claim 9, Francis teaches the system of claim 8, 
wherein the care plan category physiological includes one or more of vital signs measurements for detection of worsening symptoms, medication compliance, and/or physical exercises (Para. 42), 

wherein the care plan category nutritional includes diet, weight, and/or habits, wherein the care plan category social includes relationships, friendships, and/or support network (Para. 31), 
wherein the care plan category occupational includes work, intellect, academia, and/or financial (Para. 76).
Francis, Bernstein, and Creswell do not explicitly teach:
10wherein the care plan category spiritual includes religious, philosophical, and/or belief system. However the Examiner notes that a limitation regarding a name of a category is drawn to non-functional descriptive material and are not functionally involved with the system.  The recited system would perform the same regardless of the type of category being displayed.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  See also MPEP 2106.

Claims 10-20 recite substantially similar limitations as seen in claims 1-9 and hence are rejected for similar rationale as noted above.

Response to Arguments
Applicant's arguments with respect to the 103 rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686